DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aurifeille (US 2009/0293490) in view of Gerendas (US 2007/0283700), further in view of Breton (US 4,242,871).
Regarding independent claim 1, Aurifeille discloses a combustor liner 2 (Aurifeille Fig. 1 & 2), comprising: 
a first portion 12 extending in a substantially axial direction; 
a second portion 14 extending in the substantially axial direction (the liner in general extends axially as shown in Fig. 1), the first portion 12 axially forward of the second portion 14 (Aurifeille Fig. 2 below); 
a step 16 (“generally radial portion”) connecting the first portion 12 and the second portion 14 (Para. 0025, “The cooling ring has a first generally axial portion 12, a second generally axial portion 14 and a generally radial portion 16 connecting the two”), the step arranged at an angle β to the second portion that is less than 90° such that the step slants axially forward from the second portion to the first portion (Aurifeille Fig. 2 below, the angle β is less than 90° ), the step having a step height h defined as a distance between the first portion and the second portion (Aurifeille Fig. 2 below), wherein and the first portion, second portion, and step are formed as a unitary component (Aurifeille Fig. 1 & 2, the liner is shown as being a unitary component that can be “pressed into shape”, Para. 0025), wherein the step 16 joins to the first portion 12 at a first fillet and joins to the second portion 14 at a second fillet, the first and second fillets arranged on surfaces of the combustor liner configured to face into a combustion chamber (Aurifeille Fig. 2 below, the first and second fillets face into the combustion chamber as shown). 

    PNG
    media_image1.png
    420
    501
    media_image1.png
    Greyscale

Aurifeille fails to disclose wherein and the first portion, second portion, and step are formed as a unitary ceramic component; and a slot extends through the step, and a ratio of a height of the slot to the step height is greater than 0.66.
Aurifeille does teach the combustor liner can be made of any suitable materials, and may be pressed into shape (Para. 0025).
Gerendas teaches a stepped combustor liner formed as a ceramic component (Gerendas Para. 0019, “the combustion chamber wall as well as the damper casing can be made of ceramics or CMC (ceramic matrix composite)”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combustor liner of Aurifeille to be made of a ceramic material, as taught by Gerendas, in order to provide a combustor liner having improved heat resistance compared to a metal liner (Gerendas Para. 0019).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  One of ordinary skill in the art would know to select from a variety of known materials having desired characteristics to achieve a desired level of performance.
Aurifeille in view of Gerendas still fails to teach a slot extends through the step, and a ratio of a height of the slot to the step height is greater than 0.66.
Aurifeille does teach apertures 20, 22, 24 extending through the step 16, the steps radially spaced from each other (Para. 0025, Aurifeille Fig. 2 above).
Breton teaches a combustor liner 10 (Breton Fig. 1) comprising a first portion 12 axially forward of a second portion 14, a step 18 connecting the first portion and the second portion at respective first and second fillets (Breton Fig. 1 below) having a step height h2, and a slot 22 (“vertical slots”) that extend through the step 18 (Breton Fig. 1-3 below), wherein the slot has a height h1.    

    PNG
    media_image2.png
    576
    608
    media_image2.png
    Greyscale

It is noted that a simple substitution of one known element (in this case, a plurality of radially spaced apertures) for another (in this case, a vertical slot) to obtain predictable results (in this case, to provide cooling air through a step portion of a combustor liner) was an obvious extension of prior art teachings, KSR, MPEP 2141 III B. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the vertical slots of Breton into the combustor liner of Aurifeille in view of Gerendas, substituting the plurality of radially spaced apertures of Aurifeille with the vertical slots of Breton in order to provide an alternative arrangement of apertures that can provide a cooling air film across the inner surface of the combustor liner, optimizing the cooling capacity of the apertures to achieve a predictable result (Breton Col. 2, ln. 40-44, ln. 52-55).  Providing cooling apertures through a step portion of a combustor liner is very well-known in the art of combustors, and applying a known aperture shape (i.e. the vertical slot) in lieu of another shape (a plurality of radially spaced holes) to achieve a desired level of cooling effectiveness would have been within the grasp of one of ordinary skill.
Aurifeille in view of Gerendas & Breton thus far still fails to explicitly teach the ratio of a height of the slot to the step height is greater than 0.66. 
Breton teaches the slots 22 in the step 18 are sized, shaped and grouped to achieve a desired cooling performance, forming a cooling film across the surface of the liner, while controlling a temperature gradient across the step (Breton Col. 2, ln. 40-44, ln. 52-55, “The process selection of slot and hole sizes permits a great deal of latitude in cooling capacity for selecting the cooling desired for a particular application”, Col. 2, ln. 63-65; Breton Fig. 2 clearly shows that the height of the slot h1 is roughly 3/4ths the height of the step h2, but does not explicitly state this).  Therefore the shape and size of the slots is recognized as a result-effective variable.  Since the size of the slot is limited by the height of the step that the slot is formed on, a ratio between the slot height and step height is implicitly considered when considering the size of the slot (i.e. the slot height cannot exceed the step height).  Consequently the ratio between the slot height and step height can also be considered a result effective variable since the size and shape of the slot is a result-effective variable limited by the size of the step.
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have discovered the optimal ratio of the height of the slot to the height of the step, in the liner of Aurifeille in view of Gerendas & Breton, in order to provide the optimal cooling performance of the slot, providing a desired cooling film and temperature gradient control for the liner (Breton Col. 2, ln. 40-55).  Breton teaches a slot having a height that nearly spans the height of the step (Breton Fig. 2 above clearly shows that the height of the slot h1 is roughly 3/4ths the height of the step h2), but does not explicitly state the height of the slot.  However, one skilled in the art would know to modify the slot size as desired to achieve a desired cooling effectiveness based on the teachings of Breton, within the limits of the step height.  The ratio of the height of the slot to the height of the step are inherently linked, as the step height represents an upper limit of the height of the slot.  Consequently, optimizing the slot height would also optimize the ratio between the slot height and step height, for instance, resulting in a ratio that can be greater than 0.66 if the height of the slot is nearly the same size as the height of the step (which would represent a ratio approaching 1.0).  One skilled in the art would seek a slot-to-step height ratio approaching 1.0 for example, if it was desired to provide more cooling air flow through the slot.  See Response to Arguments below.
Regarding claim 3,  Aurifeille in view of Gerendas & Breton teaches combustor liner as recited in claim 1, but fails to teach wherein a ratio of a radius of the second fillet to the step height is between 0.3 and 0.5.
Regarding the claimed limitation "radius of the fillet to the step height is between 0.3 and 0.5", it is noted that Applicant has not disclosed that using a ratio results in an unpredicted result not seen in the prior art and it appears that the invention would perform equally well with the ratio as shown in Aurifeille Fig. 2. Paragraph 0050 of the instant specification only states that the fillet has a radius R, and states “In one example, a ratio of the radius R to the step height H is between about 0.3 and about 0.5”.  There is no discussion as to why such a range of values is critical to the invention, or what effect it has on the performance of the combustion assembly.  Accordingly, absent persuasive evidence that the ratio of the radius of the fillet to the step height being 0.3 to 0.5 is functionally significant, the limitation above constitutes a mere change in shape and fails to patentably distinguish over the prior art. See MPEP 2144.04, IV, A & B.  
Additionally, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.  One of ordinary skill in the art would be motivated to discover an optimal fillet radius of the step, for example, for sake of ease of manufacture, or to strengthen the interface between the step and the second portion.  See Response to Arguments below.
Regarding claim 4,  Aurifeille in view of Gerendas & Breton teaches the combustor liner as recited in claim 1, and Aurifeille further teaches wherein the slot extends substantially tangentially to the second portion (the apertures through the step are oriented parallel with the axial extension of the second portion, and are thus tangential to the axially extending surface of the second portion).
Regarding claim 6,  Aurifeille in view of Gerendas & Breton teaches the combustor liner as recited in claim 1, but fails to teach wherein at least one hole extends through the second portion.
Breton further teaches wherein at least one hole 32 extends through the second portion 14 (Breton Fig. 2 & 3 above, Col. 2, ln. 56-62).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated at least one hole extending through the second portion, as taught by Breton, into the liner of Aurifeille in view of Gerendas & Breton, in order to provide cooling air passing perpendicular to the flow through the slots, preventing recirculation of hot gases (Breton Col. 2, ln. 56-62).
Regarding claim 7,  Aurifeille in view of Gerendas & Breton teaches the combustor liner as recited in claim 1, and Aurifeille further teaches wherein a third portion is joined to the second portion at a second step (Aurifeille Fig. 1, see the additional portions after the second portion in portion 6 of the combustor, connected by an additional step).
Regarding claim 8,  Aurifeille in view of Gerendas & Breton teaches the combustor liner as recited in claim 1, and Aurifeille further teaches wherein the first portion has a first length, the second portion has a second length, and the step has a step length, and wherein the first length and the second length are at least twice the step length (Aurifeille Fig. 1, clearly, the lengths of the first and second portions are greater than twice the step length as shown).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aurifeille in view of Gerendas & Breton, further in view of Kwan (US 5,000,005).
Regarding claim 5, Aurifeille in view of Gerendas & Breton teaches the combustor liner as recited in claim 1, but fails to disclose wherein the slot has a diffuser portion.
Kwan teaches a combustion chamber liner having cooling apertures 48, wherein the apertures have a diffuser portion 52 (“divergent portions”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated diffuser portions as taught by Kwan, into the slots of Aurifeille in view of Gerendas & Breton, in order to improve the effectiveness of the cooling film of air by reducing the velocity of the air and allowing the air to spread out across the inner surface to ensure a cooling film remains on the inner surface of the liner (Kwan Col. 5 ln. 1-6).

Claims 9, 10 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aurifeille in view of Gerendas (US 2007/0283700). 
Regarding independent claim 9, Aurifeille discloses a combustor assembly (Aurifeille Fig. 1), comprising: 
a combustion chamber having a combustion chamber length between a bulkhead 4 and an outlet (Aurifeille Fig. 1);
a liner 2 arranged within a combustion chamber, the liner including:
a first portion 12 and a second portion 14 extending in a substantially axial direction (Aurifeille Fig. 1 & 2), the first portion axially forward of the second portion (Aurifeille Fig. 1 & 2), and 
a step 16 connecting the first portion and the second portion, the step arranged at an angle β to the second portion that is less than 90° such that the step slants axially forward from the second portion to the first portion (Aurifeille Fig. 2 above);
wherein the step 16 joins to the first portion 12 at a first fillet and joins to the second portion 14 at a second fillet, the first and second fillets arranged on surfaces of the combustor liner configured to face into a combustion chamber (Aurifeille Fig. 2 above, the first and second fillets face into the combustion chamber as shown), and
wherein the first portion, second portion, and step are formed as a unitary component that extends at least 50% of the combustion chamber length (Aurifeille Fig. 1, the liner extends the entire combustion chamber length as shown).
Aurifeille fails to disclose the first portion, second portion, and step are formed as a unitary ceramic component.
Gerendas teaches a stepped combustor liner formed as a ceramic component (Gerendas Para. 0019, “the combustion chamber wall as well as the damper casing can be made of ceramics or CMC (ceramic matrix composite)”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combustor liner of Aurifeille to be made of a ceramic material, as taught by Gerendas, in order to provide a combustor liner having improved heat resistance compared to a metal liner (Gerendas Para. 0019).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  One of ordinary skill in the art would know to select from a variety of known materials having desired characteristics to achieve a desired level of performance.
Regarding claim 10, Aurifeille in view of Gerendas teaches the combustor assembly of claim 9, and Aurifeille further teaches wherein the liner is a full hoop panel extending circumferentially about the combustion chamber (Para. 0004, 0033, the combustor can be an annular combustor, and hence comprising a “full-hoop panel”).
Regarding claim 16, Aurifeille in view of Gerendas teaches the combustor assembly of claim 9, and Aurifeille further teaches wherein a step height h is defined between the first portion and the second portion.
Aurifeille in view of Gerendas fails to teach wherein a ratio of a radius of the second fillet to the step height is between 0.3 and 0.5.
Regarding the claimed limitation "radius of the fillet to the step height is between 0.3 and 0.5", it is noted that Applicant has not disclosed that using a ratio results in an unpredicted result not seen in the prior art and it appears that the invention would perform equally well with the ratio as shown in Aurifeille Fig. 2. Paragraph 0050 of the instant specification only states that the fillet has a radius R, and states “In one example, a ratio of the radius R to the step height H is between about 0.3 and about 0.5”.  There is no discussion as to why such a range of values is critical to the invention, or what effect it has on the performance of the combustion assembly.  Accordingly, absent persuasive evidence that the ratio of the radius of the fillet to the step height being 0.3 to 0.5 is functionally significant, the limitation above constitutes a mere change in shape and fails to patentably distinguish over the prior art. See MPEP 2144.04, IV, A & B.  See Response to Arguments below.
Additionally, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.  One of ordinary skill in the art would be motivated to discover an optimal fillet radius of the step, for example, for sake of ease of manufacture, or to strengthen the interface between the step and the second portion.  See Response to Arguments below.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aurifeille, in view of Gerendas, further in view of Chang (US 2016/0215980).
Regarding claim 11, Aurifeille in view of Gerendas teaches the combustor assembly of claim 9 thus far, but fails to teach wherein the liner comprises a plurality of liner panel segments arranged circumferentially about the combustion chamber.
Chang teaches a combustor assembly having a plurality of liner panel segments 100 formed of a ceramic-based material (Para. 0047), wherein the liners are circumferentially arranged about the central engine axis A (Para. 0053, Chang Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combustor liner of Aurifeille in view of Gerendas to have a plurality of liner panel segments arranged circumferentially about the combustion chamber, as taught by Chang, in order to provide each fuel nozzle with a  respective circumferential portion of the combustor liner (Chang Para. 0053).  It has also been held that "if it were desirable for any reason to obtain access to an element, it would have been obvious to make the element removable for that purpose”, In re Dahlberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).   In this case, making an integral/unitary body into separable pieces would have been obvious, in order to simplify installation or maintenance of the combustor liner (e.g. having separate circumferential segments would ease repair of the liner if only a portion of the liner was damaged).


Claim 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aurifeille , in view of Gerendas, further in view of Sze (US 2019/0128523).
Regarding claims 12 & 13, Aurifeille in view of Gerendas teaches the combustor assembly of claim 9, but fails to teach wherein the liner is arranged within a metallic outer shell and  wherein the outer shell has a shell step arranged radially outward and axially upstream of the step.
Sze teaches a combustion liner having portions 40 connected by a step 40c (Sze Fig. 2f, “risers” Para. 0033), wherein a metallic outer shell 44 is arranged radially outward of the liner (Sze Fig. 2f, Para. 0016, “The inner and outer skins 38, 40, 42, 44 are made of sheet metal material known in the art as being resistant to the conditions of use in a combustor”) forming a gap 50 therebetween, wherein the outer shell has a shell step radially outward and upstream of the step (Sze Fig. 2f below).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a metallic outer shell having steps radially outward and upstream of the liner steps, as taught by Sze, into the assembly of Aurifeille in view of Gerendas, in order to provide the liner with a gap configured to receive compressed air from the plenum surrounding the combustor assembly, for cooling the combustor liner (Sze Para. 0016).  The outer shell is spaced apart from the liner, and a shell step being spaced radially and axially apart from the liner step provides a consistent gap passage through which cooling air can be delivered to the liner.  Note, louver/stepped combustion liners having an outer shell having a shell step is also known in the art of combustors (see for example, DuBell US 4,302,941 Fig. 1; Pidcock US 6,408,628 Fig. 3).

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aurifeille in view of Gerendas, further in view of Breton.
Regarding claims 14 & 15, Aurifeille in view of Gerendas teaches the combustor assembly of claim 9, but fails to teach wherein a slot extends through the step; and wherein a ratio of a height of the slot to a height of the step is greater than 0.66.
Aurifeille does teach apertures 20, 22, 24 extending through the step 16, the steps radially spaced from each other (Para. 0025, Aurifeille Fig. 2 above).
Breton teaches a combustor liner 10 (Breton Fig. 1) comprising a first portion 12 axially forward of a second portion 14, a step 18 connecting the first portion and the second portion (Breton Fig. 1 above) having a step height h2, and a slot 22 (“vertical slots”) that extend through the step 18 (Breton Fig. 1-3 above), wherein the slot has a height h1.  Breton does depict the slot height covering a majority of the height of the step, but is not specific as to the ratio of the height of the slot to the height of the step.  
 It is noted that a simple substitution of one known element (in this case, a plurality of radially spaced apertures) for another (in this case, a vertical slot) to obtain predictable results (in this case, to provide cooling air through a step portion of a combustor liner) was an obvious extension of prior art teachings, KSR, MPEP 2141 III B. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the vertical slots of Breton into the combustor liner of Aurifeille in view of Gerendas, substituting the plurality of radially spaced apertures of Aurifeille with the vertical slots of Breton in order to provide an alternative arrangement of apertures that can provide a cooling air film across the inner surface of the combustor liner, optimizing the cooling capacity of the apertures to achieve a predictable result (Breton Col. 2, ln. 40-44, ln. 52-55).  Providing cooling apertures through a step portion of a combustor liner is very well-known in the art of combustors, and applying a known aperture shape (i.e. the vertical slot) in lieu of another shape (a plurality of radially spaced holes) to achieve a desired level of cooling effectiveness would have been within the grasp of one of ordinary skill.
Aurifeille in view of Gerendas & Breton thus far still fails to explicitly teach the ratio of a height of the slot to the step height is greater than 0.66. 
Breton teaches the slots 22 in the step 18 are sized, shaped and grouped to achieve a desired cooling performance, forming a cooling film across the surface of the liner, while controlling a temperature gradient across the step (Breton Col. 2, ln. 40-44, ln. 52-55, “The process selection of slot and hole sizes permits a great deal of latitude in cooling capacity for selecting the cooling desired for a particular application”, Col. 2, ln. 63-65; Breton Fig. 2 clearly shows that the height of the slot h1 is roughly 3/4ths the height of the step h2, but does not explicitly state this).  Therefore the shape and size of the slots is recognized as a result-effective variable.  Since the size of the slot is limited by the height of the step that the slot is formed on, a ratio between the slot height and step height is implicitly considered when considering the size of the slot (i.e. the slot height cannot exceed the step height).  Consequently the ratio between the slot height and step height can also be considered a result effective variable since the size and shape of the slot is a result-effective variable limited by the size of the step.
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have discovered the optimal ratio of the height of the slot to the height of the step, in the liner of Aurifeille in view of Gerendas & Breton, in order to provide the optimal cooling performance of the slot, providing a desired cooling film and temperature gradient control for the liner (Breton Col. 2, ln. 40-55).  Breton teaches a slot having a height that nearly spans the height of the step (Breton Fig. 2 above clearly shows that the height of the slot h1 is roughly 3/4ths the height of the step h2), but does not explicitly state the height of the slot.  However, one skilled in the art would know to modify the slot size as desired to achieve a desired cooling effectiveness based on the teachings of Breton, within the limits of the step height.  The ratio of the height of the slot to the height of the step are inherently linked, as the step height represents an upper limit of the height of the slot.  Consequently, optimizing the slot height would also optimize the ratio between the slot height and step height, for instance, resulting in a ratio that can be greater than 0.66 if the height of the slot is nearly the same size as the height of the step (which would represent a ratio approaching 1.0).  One skilled in the art would seek a slot-to-step height ratio approaching 1.0 for example, if it was desired to provide more cooling air flow through the slot.  See Response to Arguments below.

Claims 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breton in view of DuBell (US 4,302,941), further in view of Aurifeille, further in view of Gerendas.
Regarding independent claim 17, Breton discloses a gas turbine engine (Abstract, a burner for a gas turbine engine), comprising: 
a combustor section with a combustor assembly (Col. 2, ln. 20-36); 
at least one of the combustor assemblies having a liner panel 10 arranged within a combustion chamber, the liner panel including:
a first portion 12 and a second portion 14 (Col. 2, ln. 25-36, “concentric sections 12, 14 and 16”, Breton Fig. 1 above) extending in a substantially axial direction (along the cooling flow direction; the sections are circular and thus extend along a central axis), the first portion axially forward of the second portion (Breton Fig.1 above), and 
a step 18 connecting the first portion and the second portion (Breton Fig. 1 above, Col. 2, ln. 25-36), the step joining to the first portion 12 at a first fillet and joining to the second portion 14 at a second fillet, the first and second fillets arranged on surfaces of the liner panel facing into the combustion chamber (see Breton Fig. 2 above, the step has fillets connecting to the first and second portions on the inside surface facing into the combustion chamber as shown), wherein a step height h2 is defined between the first portion and the second portion (Breton Fig. 2 above).
Breton fails to disclose a combustor section having a plurality of combustor assemblies arranged circumferentially about an engine axis; the step is arranged at an angle to the second portion that is less than 90° such that the step slants axially forward from the second portion to the first portion; a ratio of a radius of the fillet to the step height is between 0.3 and 0.5, wherein the liner panel is a ceramic matrix composite material.
Dubell teaches a stepped/louvered combustion liner that can be used in either can, annular or combination configurations (a can annular configuration being a combustion section having a plurality of combustion assemblies arranged about the engine axis, each assembly having a respective combustion liner DuBell Col. 2, ln. 49-53).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have incorporated the liner of Breton in a combustion section having a plurality of combustion assemblies about an engine axis, as suggested by DuBell, in order to provide the improved liner cooling performance to a can-annular combustor configuration (DuBell Col. 2, ln. 49-53).  Breton teaches a liner having improved cooling and thermal gradient control compared to previous louver type combustion liners (Breton Col. 1, ln. 6-10, ln. 52-60). DuBell teaches that stepped/louver type combustion liners are useable in both annular and can annular types of combustors.   Consequently, one of ordinary skill in the art would have been motivated to use the liner of Breton in a can annular combustor section, since it has been held that the use of a known prior art structure (in this case the use of the combustion liner panel taught by Breton), to obtain predictable results (in this case to improve the cooling performance of a can annular combustor) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A. 
Breton in view of DuBell still fails to teach that the step is arranged at an angle to the second portion that is less than 90° such that the step slants axially forward from the second portion to the first portion, wherein a ratio of a radius of the fillet to the step height is between 0.3 and 0.5; wherein the liner panel is a ceramic matrix composite material.
Aurifeille teaches a combustor liner having first and second portions 12 & 14, the first portion 12 axially forward of the second portion 14 (Aurifeille Fig. 2 above, Aurifeille Fig. 3), and a step 16 (“generally radial portion”) arranged at an angle β to the second portion that is less than 90° such that the step slants axially forward from the second portion to the first portion (Aurifeille Fig. 2 above, the angle β is less than 90°).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated forward slanted step having an angle less than 90°, as taught by Aurifeille, into the system of Breton in view of DuBell & Gerendas, such that the combustion air flow along the inner surface of the liner remains attached to the liner wall as it flows around the corner of the step, to be entrained into the cooling air flow entering through the apertures within the step (Aurifeille Para. 0026).  
Breton in view of DuBell & Aurifeille still fails to teach wherein a ratio of a radius of the fillet to the step height is between 0.3 and 0.5; wherein the liner panel is a ceramic matrix composite material.
Regarding the claimed limitation "radius of the fillet to the step height is between 0.3 and 0.5", it is noted that Applicant has not disclosed that using a ratio results in an unpredicted result not seen in the prior art and it appears that the invention would perform equally well with the ratio as shown in Breton Fig. 2. Paragraph 0050 of the instant specification only states that the fillet has a radius R, and states “In one example, a ratio of the radius R to the step height H is between about 0.3 and about 0.5”.  There is no discussion as to why such a range of values is critical to the invention, or what effect it has on the performance of the combustion assembly.  Accordingly, absent persuasive evidence that the ratio of the radius of the fillet to the step height being 0.3 to 0.5 is functionally significant, the limitation above constitutes a mere change in shape and fails to patentably distinguish over the prior art. See MPEP 2144.04, IV, B. See Response to Arguments below.
Additionally, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.  One of ordinary skill in the art would be motivated to discover an optimal fillet radius of the step relative to the step size, for example, for sake of ease of manufacture, or to strengthen the interface between the step and the second portion.  See Response to Arguments below.
Gerendas teaches a stepped combustor liner formed as a ceramic component (Gerendas Para. 0019, “the combustion chamber wall as well as the damper casing can be made of ceramics or CMC (ceramic matrix composite)”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combustor liner of Breton in view of DuBell & Aurifeille to be made of a ceramic material, as taught by Gerendas, in order to provide a combustor liner having improved heat resistance compared to a metal liner (Gerendas Para. 0019).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  One of ordinary skill in the art would know to select from a variety of known materials having desired characteristics to achieve a desired level of performance.
Regarding claim 19, Breton in view of DuBell & Aurifeille & Gerendas teaches the gas turbine engine of claim 17 thus far, and Breton further teaches wherein a slot 22 extends through the step 18 (Breton Fig. 1-3 above, Col. 36-44). 
Breton in view of DuBell & Aurifeille & Gerendas fails to teach wherein a ratio of a height of the slot to the step height is greater than 0.66.
Breton does depict the slot height covering a majority of the height of the step, but is not specific as to the ratio of the height of the slot to the height of the step.  Breton also states the slots 22 are sized, shaped and grouped to achieve a desired cooling performance, forming a cooling film across the surface of the liner, while controlling a temperature gradient across the step (Breton Col. 2, ln. 40-44, ln. 52-55, “The process selection of slot and hole sizes permits a great deal of latitude in cooling capacity for selecting the cooling desired for a particular application”, Col. 2, ln. 63-65).  Therefore the shape and size of the slots is recognized as a result-effective variable.
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have discovered the optimal ratio of the height of the slot to the height of the step, in the liner of Breton in view of & DuBell & Aurifeille & Gerendas , in order to provide the optimal cooling performance of the slot, providing a desired cooling film and temperature gradient control for the liner (Breton Col. 2, ln. 40-55).  Breton already teaches a slot having a height that nearly spans the height of the step (Breton Fig. 2 above), and one skilled in the art would know to modify the slot size as desired to achieve a desired cooling effectiveness.
Regarding claim 20,  Breton in view of DuBell & Aurifeille & Gerendas teaches the gas turbine engine of claim 17 thus far, wherein the combustion chamber has an axial length between a bulkhead and an outlet, and the liner panel is formed as a unitary component that extends at least 50% of the combustion chamber length.

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 
Regarding arguments towards independent claims 1, 9 & 17, applicant asserts that reference Aurifeille fails to teach the limitations of the amended claim 1, and cites the embodiment of Aurifeille Fig. 3 as teaching away from the limitation of a fillet joining the first axially forward section and a step.  Applicant argues that “Aurifeille disparages prior configurations without a corner, such as the configuration of Fig. 2” and consequently one of ordinary skill would not arrive at the claimed invention (Remarks Pg. 7).  However, this argument is unpersuasive.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments; see Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Furthermore, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123, I & II.  The rejection did not rely on the embodiment of Aurifeille Fig. 3, and instead refers to the embodiment of Fig. 2.  Even though Aurifeille discusses preference of the embodiment of Fig. 3 over that of Fig. 2, the teachings of Fig. 2 are nonetheless known in the art by its discussion in the disclosure of Aurifeille.  Even though it is a nonpreferred embodiment, Aurfielle Fig. 2 nonetheless constitutes prior art, and the use of Aurifeille as a reference is not limited to what the art describes as their own invention or their preferred embodiments, but all that the reference contains.  As discussed in the rejection above, the embodiment of Aurifeille Fig. 2 teaches a first and second fillet, facing into the combustion chamber, connecting the step to the first portion and the second portion of the liner as shown.  Hence, the first and second fillets are known and acknowledged in the prior art (see also reference Breton).    
Applicant further argues that the rejection under 35 USC 103 of the ratio of the height of the slot to the step height being greater than 0.66 being obvious to one of ordinary skill is improper (Remarks Pg. 7).  Applicant contends that the examiner failed to establish the claimed ratio as being a result effective variable, stating that the “claimed relationship” must be shown in the art, and that “attempts to dissect the claimed relationship into individual components [does] not meet this burden”.  However, the argument is unpersuasive.  The claimed relationship between the slot height and the step height would have been apparent to one of ordinary skill in the art since the slot is formed in the step, inherently limiting the possible height of the slot to the height of the step. When provided with a combustor liner having a step and formed as a unitary component, one skilled in the art would recognize that the size/shape of the slot formed through the step would have limits. Unlike the volume of the tank discussed in In re Antonie, which is affected by both changes in area and changes in height, the claimed ratio can be affected by only the height of the slot when the slot is formed within a unitary combustor liner having a given step height formed therein.  Based on the applicant’s own disclosure, there is no discussion or requirement of optimizing the ratio between the slot height/diameter D and the step height H by varying both the height of the slot and the height of the step.  There is no discussion or suggestion of affecting the ratio by varying the step height H, and discussion appears entirely directed towards varying the shape of the slots (see instant Specification para. 0053).  The instant disclosure only discusses various configuration and shapes of the slots, and uses the ratio D/H to describe the diameter/height of the slot in relation to the step through which the slot is formed.  Recited values of the ratio D/H are presented only as examples, and there is no discussion as to the particular importance or non-obviousness of such values (i.e. at least 0.66, at least 0.75), aside from satisfying “particular cooling needs” (Id.).  Breton already acknowledges that the selection of slow and hole sizes provides a “great deal of latitude in cooling capacity for selecting the cooling desired for a particular application” (Col. 2, ln. 52-55), which is essentially the same goal as discussed in the applicant’s disclosure.  For a given step height, varying the slot size would therefore affect the cooling capacity of the liner at the step in an obvious manner (i.e. making the slot size larger would permit more cooling air to pass therethrough, reducing the slot size would reduce the amount of cooling air).  Thus, one of ordinary skill in the art would recognize, based at least on Breton, a relationship between slot height and step height as a result-effective variable.  Thus, given that the “general conditions” of the claim are disclosed in the prior art (in this case a combustor liner having a step defined by a height, and a slot formed through the step having its own height, as taught in Breton), according to In re Aller, “it is not inventive to discover the optimum or workable ranges by routine experimentation."  (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A).  Furthermore, there is no discussion or suggestion that discovering the claimed ratio of slot height to step height would have been non-obvious, or required undue experimentation to achieve.  Based on the prior art of record, one of ordinary skill would have known to optimize the size of the slot extending through the step to achieve an optimal cooling efficiency, while acknowledging the height of the step would naturally limit the possible size of the slot. 

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741